Freedman, J.
The action is for personal injuries alleged to have been sustained by the plaintiff through the negligence of defendant’s servants. Upon the trial all questions in dispute were submitted to the jury under a charge to which no exception was taken, and the jury found for the plaintiff. There was no error in the admission or exclusion of evidence, and, upon a *958consideration of the whole case, it cannot be held that the verdict is against the weight of the evidence. It is a ease of conflicting evidence which falls within the rule that the verdict of the jury should not be disturbed, unless there was error in the course of the trial. The foregoing remarks dispose of all the points raised by the brief of the appellant, and, no error having been found, the judgment and order should be affirmed, with costs.